Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.

	Claims 1, 9-10, 12-21 are pending.
	Applicants’ amendments to claims 1 and 12, as well as cancellation of claim 11 in the reply filed 10/19/2022 are acknowledged.
	As a result, claim 16 is withdrawn from consideration for being drawn to non-elected invention.
	Claims 1 and 9-10, 12-15, 17-21 are examined on the merits.


2.	The rejections and objections not recited in this action are withdrawn.

			


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 12-15, 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0208243) as in view of Malnoy et al. (2016, Frontiers in Plant Science 7:1-9).

Instant claims are drawn to a method for producing plant calli, wherein the produced plant calli have a targeted alteration in a target sequence that is comprised within two or more gene copies, the method comprising a) providing a plant protoplasts comprising said duplex;b) exposing said target sequence in said protoplast to a Cpf1 protein and a CrRNA comprising a guide sequence for targeting said Cpf1 protein to the target sequence comprised within the two or more gene copies, by introducing into into the plant protoplasts said Cpf1 and crRNA using PEG and divalent cation mediated transformation for transient expression, resulting in the targeted alternation of the at least two gene copies and c) regenerating calli from said protoplast; or wherein said duplext DNA is exposed to said Cpt1 and/or crRNA by introducing into the plant protoplast a nucleic acid construct for the transient expression of said Cpf1 and/or crRNA; or wherein the nucleotide acid construct comprising a nucleotide sequence encoding a crRNA being operably linked to a polII promoter; or wherein the nucleotide acid construct comprising a nucleotide sequence encoding a Cpf1 being operably linked to a 35S promoter; or wherein two or more CrRNA are used; or at least one targeted alteration is introduced in the duplex DNA; or the alteration comprises a deletion and an insertion; or wherein the alteration is biallelic; or wherein the method further comprises a step of regenerating a plant cell/plant comprising the targeted alteration; or wherein the divalent is 0.1-0.6 M Calcium Nitrate; or wherein the PEG is PEG 4000; or wherein nucleotide sequence encoding Cpf1 is codon-optimized for expression in tomato; or wherein Cpf1 polypeptide is transfected into the protoplast.
	Zhang et al. teach a method of modifying a target locus of interest, the method comprising delivering to said locus a non-naturally occurring or engineered composition comprising a Cpf1 effector protein and one or more nucleic acid components, wherein the Cpf1 effector protein forms a complex with the one or more nucleic acid components and upon binding of the said complex to a target locus of interest that is 3' of a Protospacer Adjacent Motif (PAM), the effector protein induces a modification of the target locus of interest, wherein the complex comprises(claim 15); or wherein the cell is a plant cell (claim 19); or wherein the target locus of interest is modified by the integration of a DNA insert into the staggered DNA double stranded break (claim 28); or wherein the codon is optimized for gene expression (claim 12);  or wherein a Cpf1 CRISPR expression system comprises at least:(a) a nucleotide sequence encoding a guide RNA (gRNA) that hybridizes with a target sequence in a plant, and wherein the guide RNA comprises a guide sequence and a direct repeat sequence, and (b) a nucleotide sequence encoding a Cpf1 protein, wherein components (a) or (b) are located on the same or on different constructs, and whereby the different nucleotide sequences can be under control of the same or different regulatory element operable in a plant cell (paragraph [1078]; or wherein he Cpf1 gene and/or guide RNA are encoded by one or more circular or non-circular DNA molecule(s) which are coupled to one or more CPPs for plant protoplast delivery; wherein transient expression of and thus not integrated into the genome (paragraph [1109]; or wherein PEG is used to promote delivery of the nucleic acid (paragraph [1345]); or wherein DNA encoding Cpf1 is operably linked to 35S promoter(paragraph [1130]); or wherein two or more guide sequence operably linked to polymerase III promoter (paragraph [0856]); or wherein the alteration is biallelic (paragaraph [1272]); or wherein the modification may be insertion or deletion (paragaraph [0211]). Zhang et al. also teach regeneration of plant is obtain from cultured protoplast and plant callus. Zhang et al. also teach using Cpf1 to modify polyploid plant that carry duplicate copies of their genome and thereof affect all copies of the gene (paragraph [1131]).
Zhang et al. do not teach optimized PEG and divalent mediated transfection for plant protoplast with Cpf1 and guide RNA; Zhang et al. do not teach using Calcium as bivalent cation or PEG4000; Zhang et al. do not teach further regenerating a plant from calli. Zhang et al. do not teach Cpf1 polypeptide is transfected into the protoplast. Zhang et al. do not teach nucleotide sequence encoding Cpf1 is codon-optimized for expression in tomato. 
	Malnoy et al. teach transfection of grapevine and apple protoplast with CRISPR/Cas9 Ribonucleoprotein for target mutagenesis of genome. Malnoy et al. teach PEG 4000 and 0.125M CaCL is used for transfection (page 3, right column). Malnoy et al. teach
	Given the value of using Cpf1/gRNA system for gene editing, it would be obvious for skilled in the art to apply the system of the Cpf1/gRNA of Zhang et al. to plant cell using the transfecting method as taught by Malnoy et al., resulting in instant invention. One would have been motivated to do so given the teaching of Zhang et al. that the Cpf1/gRNA system can be used for a plant cell. It would have been obvious for skilled in the art to replace the 0.125 M CaCL with 0.125 M Calcium nitrate given it would generate a solution with same Calcium concentration.
It would have also been obvious for skilled in the art to further apply modified method to tomato plant given the teaching of Zhang et al. that Cfp1 effector is optimized for expression (claim 16) and that Cpt1 system can be used for modification of the genome of tomato plant (paragraph [1065]).
Applicants traverse in the paper filed 10/19/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue paragraph [1272] of Zhang requires different gRNAs to be designed specific for each of the 4CL1, 4CL2  and 4CL5 gene whereas instant claims using only a single gRNA (response, page 7). Applicants further conclude that teaching of paragraph [1131] of Zhang is similar to that of paragraph [1272] (response, page 7).
	The Office contends that teaching of paragraph [1131] of Zhang is NOT similar to  that of paragraph [1272]. Zhang et al. teach using Cpf1 to modify polyploid plant that carry duplicate copies of their genome and thereof affect all copies of the gene (paragraph [1131]). Duplicate copies of the same gene in different genome would contain same genetic information i.e. DNA sequence, therefore there is no need to have different gRNA for each copy of the target gene. However, the reason that paragraph [1272] of Zhang requires different gRNAs to be designed specific for each of the 4CL1, 4CL2  and 4CL5 gene is 4CL1, 4CL2  and 4CL5 are different genes belonging to the same gene family rather than different copies for the same gene on different genomes.
	Applicants argue that neither Zhang nor Malnoy teach Cpf1 is able to work in plant cells as Cpf1 is a different class of enzyme from the Cas9 enzyme (response, page 8).
	The Office contends that Zhang clearly teaches that the cell is a plant cell (claim 19) and that Cpf1 can be used to modify polyploid plant that carry duplicate copies of their genome and thereof affect all copies of the gene (paragraph [1131]).



4.	Claims 1 and 9-10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0208243) as in view of Malnoy et al. (2016, Frontiers in Plant Science 7:1-9) as applied to claims 1 and 12-15, 17-21 above, and further in view of Doudna et al. (US Patent Application Publication No. 2018/0044700).
	Claims 1 and 12-15, 17-21 are discussed above.
	Claims 9-10 further comprise the limitations that the method further comprises a step of synchronizing the cell cycle phase of the protoplast before step (b) or that cell cycle phase is synchronized in S-phase.
	Zhang et al. in view of Malnoy et al. do not explicitly teach that the method further comprises a step of synchronizing the cell cycle phase of the protoplast before step (b) or that cell cycle phase is synchronized in S-phase.
 	Doudna et al. teach a method of site-specific modification of a target DNA comprising blocking the cell at a desired phase in the cell cycle and contacting the target DNA with Cas 9 protein and a guide RNA (claim 1); or wherein the desired phase is S-phase of the cell cycle (claim 2).
	It would have been obvious to add an additional step taught by Doudna et al. to synchronize the cell in S-phase before exposure to gene editing system, resulting in instant invention. One would have been motivated to do so given that such method would enhance efficiency of homology-directed repair (HDR) (paragraph [0345]) and teaching of Zhang et al. that Cpf1 may be repaired via HDR ([0014].
Applicants traverse in the paper filed 10/19/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicants presented similar argument as discussed above. Therefore, for the same reason above, the rejection is maintained.

5.	Claims 1 and 9-10, 12-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0208243) as in view of Malnoy et al. (2016, Frontiers in Plant Science 7:1-9) as applied to claims 1 and 9-10, 12-15, 17-20 above, and further in view of Shukla et al. (US Patent Application Publication No. 2013/0326725).
	Claims 1 and 9-10, 12-15, 17-20 are discussed above.
	Claims 21 further comprises the limitations that the method further comprised a step of adding an alginate solution to the protoplast after transformation.
	.Zhang et al. in view of Malnoy et al. do not explicitly teach adding an alginate solution to the protoplast after transformation.
	Shukla et al. teach that for regeneration of tomato plants, the transformed protoplasts was resuspended in alginate solution to promote callus development (paragraph [0196]).
	It would have been obvious for skilled in the art to add such step given the teaching of Shukla that such step would promote callus development.
Applicants traverse in the paper filed 10/19/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicants presented similar argument as discussed above. Therefore, for the same reason above, the rejection is maintained.
Conclusion

Claims 1 and 9-10, 12-15, 17-21 are rejected.     
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662